Citation Nr: 1128905	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for fibroids (claimed as cervical cone, biopsy-uterus, ovarian cyst, and fibroids). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In pertinent part, the RO granted service connection for fibroids and assigned a noncompensable rating effective from October 1, 2006. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's fibroids require continuous treatment, but the symptoms are controlled by such treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no higher, for fibroids have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.116, Diagnostic Code 7699-7165 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide and what portion of such evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for fibroids.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for fibroids.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  She has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim.

In addition, the Veteran was afforded VA examinations in February 2007 and April 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

The Board notes that the Veteran declined an abdominal and pelvic evaluation during both of her VA examinations.  She indicated that she wanted VA to obtain information from her private physician instead.  She also provided the contact information for her private physician at the time of her April 2009 VA examination.  The claims file does contain some treatment records from that physician.  The RO also sent the Veteran a letter asking her to complete, sign, and return a VA Form 21-4142 Authorization for Release of Information, in order for the RO to obtain any additional private treatment records from that provider; however, the Veteran has not responded.  

The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he or she cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).   Moreover, the Veteran has not indicated since the April 2009 that she would be willing to have a pelvic examination performed, and as such, there is no reason to delay the consideration of the claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances as to when a remand would not result in any significant benefit to the claimant).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a noncompensable evaluation for fibroids pursuant to 38 C.F.R. § 4.116, Diagnostic Codes 7699-7615.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27

Under Diagnostic Code 7615, diseases, injuries, and adhesions of the ovaries are assigned a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is contemplated when there are symptoms that require continuous treatment, and a 30 percent disability evaluation is warranted for symptoms not controlled by continuous treatment. 

After a careful review of the Veteran's claims file, the Board finds that the Veteran's fibroids more nearly approximate the criteria for a 10 percent disability rating because there is evidence that she has continuous treatment.  However, the Board finds that the Veteran's symptoms do not warrant a higher rating of 30 percent because there is no evidence that her symptoms are not controlled by such treatment. 

At the Veteran's February 2007 VA examination, it was noted that her diagnoses were ovarian cysts, fibroids, and cervical dysplasia and that her regular menses occurred every 28 days.  The Veteran's past medical history included heavy bleeding in 1986 that was controlled by birth control pills.  Her current symptomatology included serious cramping, clotting, pelvic pain, and heavy bleeding, and those symptoms were documented as being controlled by birth control pills and ultrasounds every three months.  It was also noted that she had not had her uterus or ovaries removed and that her cervical dysplasia was last treated in 1995.  

The Veteran was afforded another VA examination in April 2009 at which time it was noted that she had a regular menstruation cycle that was 20 days and that she had heavy bleeding for the past 5 years that could not be controlled by treatment.  However, she then stated that she had no irregular bleeding, vaginal discharge, pelvic pain, fevers, or urinary incontinence.  She reported that she had had a cervical biopsy in the past and that she received no current treatment at the time of the examination, but that she did require continuous treatment to control her condition and had checkups every six months to 12 months.  The examiner further commented that all her symptoms were responsive to therapy or treatment.  

Based on these examinations, it appears that the Veteran is continuously on birth control to treat her fibroids and has ultrasounds at a minimum of twice per year.  Thus, resolving all reasonable doubt in favor of the Veteran, a 10 percent evaluation is warranted.  

The Board has also considered whether an evaluation in excess of 10 percent for fibroids is warranted.  However, the February 2007 VA examiner indicated that the Veteran's her current symptomatology was controlled by birth control pills and ultrasounds, and the April 2009 VA examiner specifically indicated that the Veteran's symptoms were responsive to therapy or treatment.  Moreover, at both VA examinations, it was noted that she had no functional impairment.  Therefore, the Board finds that the Veteran's fibroids warrant an initial 10 percent disability evaluation, and no higher.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's fibroids are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her fibroids, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected fibroids under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provision governing the award of monetary benefits, an initial10 percent rating for fibroids is granted.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


